Title: John S. Foster to Thomas Jefferson, 23 June 1819
From: Foster, John S.
To: Jefferson, Thomas


          
            Sir,
             Boston 23d June 1819
          
          I am just favour’d with your letter 
   #address’d to Mr Kupfer
 of 15th Inst & am happy to inform you that the order you sent to Messrs Smith & Riddle was duly forwarded by them, & the glass ship’d to their care pr Schr Eliza & Mary the 24th Ulto; if not now on the way, it is probably in the hands of Mr B. Payton, or Messrs Otis Dunlop & Co our new agents at Richmond; Through these gentlemen, or direct, by mail, it will afford us pleasure to recieve your orders for the  University glass, which (if forwarded two or three months before it is wanted) shall be carefully selected, pack’d & transmitted to Richmond free of expence to the establishment.—To save disappointment we mention the necessity of seasonable notice, as orders are frequently delayed for months by comeing in toward fall when we are press’d with business.—   I am Sir, respectfully your Obt Servt
          
            John S. FosterTreasurer Bo Glass Many
          
        